Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered.  As the claims are now presented, the claims are indefinite.  The claims interchange the terms “composition” and “compound”, however the terms are not exactly interchangeable as they have different meanings.
Compounds are pure chemical substance consisting of two or more different chemical elements. Chemical compounds have a unique and defined chemical structure. Compositions are mixtures of compounds rather than one single compound.

Claim 1 recites: 
1. An encapsulating composition comprising: 
an epoxy compound, and 
a compound having an oxetane group in a range of 45 parts by weight to 145 parts by weight relative to 100 parts by weight of the epoxy compound, 
wherein the composition has a contact angle to glass of less than 150,  
wherein the epoxy compound comprises: 
a compound having a cyclic structure in its molecular structure; and 
a linear or branched aliphatic compound, and 
wherein the linear or branched aliphatic compound is comprised in a range of 20 parts by weight or more and less than 205 parts by weight relative to 100 parts by weight of the compound having a cyclic structure.

The claim states “the epoxy compound comprises”.  This suggest the epoxy is a chemical compound consisting of two or more different chemical elements and/or different chemical structures.  The further clause where the epoxy compound comprises compounds which are compared by parts by weight does not make sense when describing a chemical/epoxy compound.  It is not clear how a compound can comprise additional compounds.  The epoxy compound would actually be a epoxy composition using conventional terminology.   
Referring to the remarks filed 2/10/21 and also the examples provided in the originally filed written description, as such the claimed “epoxy compound” is actually intending to describe a mixture of two different epoxy compounds.  Specifically Celloxide 2021P, from Daicel Corp. and an aliphatic epoxy compound DE203, from HAJIN CHEM TECH.
 In the examples found in the specification (examples 1-16 described in paragraphs 72-89) each of the epoxies are individually referred to a “compound”.  This is consistent with the conventional understanding and usage of the terms.  Note in the examples the composition is a mixture of ¶[0072] “[a]n alicyclic epoxy compound (Celloxide 2021P, Daicel Corp.) and an aliphatic epoxy compound (DE203, HAJIN CHEM TECH) as epoxy compounds”.

a linear or branched aliphatic compound.  The claims however do not necessitate this interpretation as the actual claim language is inconsistent with conventional understanding of the terms.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-10  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The claim recites “epoxy compound” then further states the epoxy compound comprises compounds.  Note the claim preamble properly uses the term “composition” as a mixture of compounds.  From the interchanging of the two terms thoughout the claims, the scope of the claim is indefinite.




Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “compound” in claim a is used by the claim to mean “composition,” while the accepted meaning is “compounds are pure chemical substance consisting of two or more different chemical elements. Chemical compounds have a unique and defined chemical structure. Compositions are mixtures of compounds rather than one .” The term is indefinite because the specification does not clearly redefine the term.  

The subsequent depending claims are additionally indefinite as they use the term “compound” throughout, referencing back to the parent claim. It is unclear to which “compound” or “compounds” in the composition which they are referencing.

Claim 2 for example  “the epoxy compound”.  Claim 1 recites “a epoxy compound” that comprises a compound and a compound.  It is unclear which compound is intended to have a least functionality or more.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JARRETT J. STARK
Primary Examiner
Art Unit 2823



3/2/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822